Court of Appeals
of the State of Georgia

                                          ATLANTA,____________________
                                                   February 07, 2017

The Court of Appeals hereby passes the following order:

A17D0251. ANDREW BURNETT v. CHARLES BAKER et al.

       Acting pro se, Andrew Burnett sought to file on or about November 11, 2016
a mandamus petition and a pauper’s affidavit. The trial court conducted a hearing,
then entered an order on December 14, 2016. Among other things, the order denied
Burnett’s request to file the pleadings, citing OCGA § 9-15-2 (d). On January 12,
2017, Burnett filed this application for discretionary appeal. It appears that the order
is subject to direct appeal.


       Under OCGA § 9-15-2 (d), when a party who is not represented by an attorney
presents a civil action for filing in forma pauperis, a judge of the trial court is required
to review the pleading. Where a “pleading shows on its face such a complete absence
of any justiciable issue of law or fact that it cannot be reasonably believed that the
court could grant any relief against any party named in the pleading, then the judge
shall enter an order denying filing of the pleading.” OCGA § 9-15-2 (d). See Ali v.
Ross, 292 Ga. 86 (734 SE2d 882) (2012). An order denying filing of a pleading
under this Code provision may be appealed directly. OCGA § 9-15-2 (d).


       We will grant an otherwise timely application for discretionary appeal if the
lower court’s order is subject to direct appeal. See OCGA §§ 5-6-35 (j); 5-6-34 (a)
(1). Accordingly, this application is hereby GRANTED, and Burnett shall have ten
days from the date of this order to file a notice of appeal with the trial court. See
OCGA § 5-6-35 (g). If he has already filed such notice of appeal in the trial court,
he need not file a second notice. The clerk of the trial court is DIRECTED to include
a copy of this order in the record transmitted to the Court of Appeals.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        02/07/2017
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.